UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2209


CHUKWUEMEKE CHIKO AKWARA,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,        Attorney   General   and   Department   of
Homeland Security,

                Respondent.



                               No. 11-1756


CHUKWUEMEKE CHIKO AKWARA,

                Petitioner,

          v.

ERIC H. HOLDER,      JR.,     Attorney   General,      Department   of
Homeland Security,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   March 13, 2012                      Decided:   July 20, 2012


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Cynthia Groomes Katz, LAW OFFICES OF CYNTHIA A. GROOMES, P.C.,
Bethesda, Maryland, for Petitioner.        Tony West, Assistant
Attorney General, Luis E. Perez, Senior Litigation Counsel,
Juria L. Jones, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In        these       consolidated                petitions          for       review,

Chukwuemeke      Chiko     Akwara,        a   native          and    citizen         of   Nigeria,

petitions for review of two separate orders of the Board of

Immigration      Appeals       (“Board”).            In       No.     10-2209,         the       Board

dismissed Akwara’s appeal from the immigration judge’s denial of

his   motion     to   reopen,       and   in       No.    11-1756,        the    Board       denied

Akwara’s motions to reconsider, to remand, for termination, and

for administrative closure.

            Because       Akwara      fails        to     raise       any      arguments          that

meaningfully challenge the propriety of the Board’s dismissal of

his   appeal     from    the   denial         of    his       motion      to    reopen       in    the

argument section of his brief, we find that he has failed to

preserve any issues for review in No. 10-2209.                              See Fed. R. App.

P.    28(a)(9)(A)       (“[T]he      argument        .    .    .    must       contain       .    .   .

appellant’s contentions and the reasons for them, with citations

to    the   authorities        and    parts        of     the       record      on     which      the

appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates    of    [Rule       28]    with      respect         to     a    particular            claim

triggers abandonment of that claim on appeal.”).                                  Accordingly,

we deny the petition for review in No. 10-2209 for the reasons

stated by the Board.           See In re: Akwara (B.I.A. Sept. 27, 2010).



                                               3
           Turning    to    No.   11-1756,      we   have     reviewed     the

administrative record and the Board’s order and find that the

Board did not abuse its discretion in denying Akwara’s motions.

We therefore deny the petition for review for the reasons stated

by the Board.     See In re: Akwara (B.I.A. June 23, 2011).

           Accordingly, we deny both petitions for review.                 We

dispense   with    oral    argument   because    the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITIONS DENIED




                                      4